Case 1:16-cv-10386-LTS Document 416-11 Filed 11/20/20 Page 1 of 11




                 EXHIBIT K
Case 1:16-cv-10386-LTS Document 416-11 Filed 11/20/20 Page 2 of 11
Case 1:16-cv-10386-LTS Document 416-11 Filed 11/20/20 Page 3 of 11
Case 1:16-cv-10386-LTS Document 416-11 Filed 11/20/20 Page 4 of 11
Case 1:16-cv-10386-LTS Document 416-11 Filed 11/20/20 Page 5 of 11
Case 1:16-cv-10386-LTS Document 416-11 Filed 11/20/20 Page 6 of 11
Case 1:16-cv-10386-LTS Document 416-11 Filed 11/20/20 Page 7 of 11
Case 1:16-cv-10386-LTS Document 416-11 Filed 11/20/20 Page 8 of 11
Case 1:16-cv-10386-LTS Document 416-11 Filed 11/20/20 Page 9 of 11
Case 1:16-cv-10386-LTS Document 416-11 Filed 11/20/20 Page 10 of 11
Case 1:16-cv-10386-LTS Document 416-11 Filed 11/20/20 Page 11 of 11
